Citation Nr: 9920541	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-46 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
first joint in the right index finger.

2.  Entitlement to service connection for bilateral hernias.

3.  Entitlement to service connection for a low back 
disability, including arthritis of the lumbar spine.  

4.  Entitlement to service connection for a respiratory 
disability, identified as histoplasmosis, secondary to 
herbicide exposure.

5.  Entitlement to service connection for a right wrist 
disability.

6.  Entitlement to service connection for right hand and foot 
numbness.

7.  Entitlement to a compensable evaluation for seborrheic 
dermatitis.

8.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1950 to September 
1954 and from October 1957 to December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a compensable rating for hearing 
loss will be discussed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between 
arthritis in the dip joint of the right index finger and 
service.  

2.  There is no competent evidence of a current bilateral 
hernia disability.  

3.  There is no competent evidence of a nexus between the 
veteran's low back disability, including arthritis of the 
lumbar spine, and service.  

4.  There is no competent evidence of a nexus between a 
respiratory disability, identified as histoplasmosis and 
herbicide exposure or any incident of service.  

5.  There is no competent evidence that the veteran currently 
has a right wrist disability.

6.  There is no competent evidence that the veteran currently 
has right hand and foot numbness.

7.  The veteran's seborrheic dermatitis is asymptomatic and 
not productive of exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  


CONCLUSIONS OF LAW

1.  The claim of service connection for arthritis of the 
first joint in the right index finger is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of service connection for bilateral hernias is 
not well grounded. 38 U.S.C.A. § 5107.  

3.  The claim of service connection for a low back disability 
including arthritis of the lumbar spine is not well grounded.  
38 U.S.C.A. § 5107.

4.  The claim of service connection for a respiratory 
disability, identified as histoplasmosis is not well 
grounded.  38 U.S.C.A. § 5107.

5.  The claim of service connection for a right wrist 
disability is not well grounded.  38 U.S.C.A. § 5107.

6.  The claim of service connection for right hand and foot 
numbness is not well grounded.  38 U.S.C.A. § 5107.

7.  The criteria for a compensable evaluation for seborrheic 
dermatitis have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that June 1959, the veteran 
injured his right index finger.  X-rays showed a small chip 
fracture on the articulating surface of the distal end of 
middle phalanx in its palmar aspect.  Service medical records 
are negative for complaints, treatment, or findings referable 
to a low back disability.  The service medical records show 
that in August 1960 the veteran was diagnosed with abscess of 
the left inguinal area.  Three days later it was noted that 
the abscess was resolving well.  There were no further 
findings referable to abscesses or hernias in service.

A chest X-ray dated in December 1953 showed a calcified 
nodule in the right apex.  There was no active disease noted.  
Similar findings were reported on X-ray examination in 
February 1959.  The veteran underwent numerous periodic 
examinations from February 1956 to October 1978.  None of the 
conditions at issue in this appeal were noted.  The September 
1979 separation examination showed a normal spine and 
musculoskeletal system; normal lungs and chest; normal upper 
extremities; and normal feet, it was indicated that there 
were no hernias.  The veteran reportedly denied any 
significant medical or surgical history.

A VA hospitalization report dated in January 1996 shows that 
the veteran underwent video assisted thoracoscopic lung 
biopsy on the right and flexible cystogram.  The impression 
was multiple bilateral lung nodules consistent with 
histoplasmosis infection. 

Additional VA hospitalization reports dated from January to 
September 1996 show diagnoses for tiny left apical 
pneumothorax, improving aeration of the left lower lobe and 
decrease in the left pleural effusion, some improvement in 
the chest, basilar volume loss, pleural thickening, and 
stable pulmonary nodules.  

The veteran was accorded several VA examinations in July 
1996:

On orthopedic examination, the veteran reported that he had 
developed lower back pain in the 1960's.  He further reported 
that he was never evaluated during active duty.  He reported 
that he experienced intermittent low back pain which radiated 
into both hips.  On examination of the back, his gait was 
described as normal.  Heel and toe walking was performed 
satisfactorily.  There was mild bilateral paraspinal muscle 
spasm on palpation.  Range of motion was as follows: forward 
flexion was to 80 degrees, lateral bending was to 10 degrees, 
bilaterally; extension was to 10 degrees; and rotation was to 
35 degrees bilaterally.  The impression was degenerative 
joint disease of the low back pain.  

In regards to the veteran's right index finger disability, he 
reported that he developed pain and decreased range of motion 
in his right index finger following an inservice fracture.  
He complained of intermittent pain in the distal 
interphalangeal joint of the right index finger and decreased 
range of motion in the area.  On examination, there was an 
obvious deformity at the dip joint over the right index 
finger.  Radial pulses were 2/4 bilaterally.  Range of motion 
of the index finger at the dip joint was between 35-50 
degrees, left index finger was to 60 degrees.  Grip strength 
was 50 pounds force on the right and 55 pounds force on the 
left.  The impression was degenerative joint disease, dip 
joint, right index finger secondary to fracture.  

Intestine examination:  The veteran reported that he had a 
history of bilateral inguinal hernia repair in the middle 
1980's.  He reported that his left hernia was diagnosed 
during service while his right hernia was diagnosed post-
service.  He reported no problems since his surgical repairs.  
On examination, the abdomen was benign except for bilateral 
inguinal hernia scars.  It was noted that the scars were well 
healed and without evidence of recurrent herniation.  The 
impression was bilateral inguinal hernia repair with the left 
hernia initially diagnosed during service and the right 
diagnosed post service.  

In regards to his respiratory disability, the veteran 
complained of occasional chest pain lasting from minutes to 
hours.  He had a reported tobacco use from 21 to age 47, 
approximately 1 pack per day.  On examination, the lungs were 
clear to auscultation.  The heart had a regular rate and 
rhythm, normal S1 and S2, without murmurs.  The impression 
was pulmonary histoplasmosis with multiple residual lung 
nodules.  The examiner noted that it was unclear whether the 
veteran had any symptoms related to his histoplasmosis given 
his normal pulmonary functioning tests and chest X-ray.

The veteran reported a history of seborrheic dermatitis on 
the chest and face.  He also reported the occurrence of mild 
pruritus at times, otherwise asymptomatic.  On examination, 
mild flaking was noted in the lateral aspect of the nose 
bilaterally and in the eyebrows.  The impression was waxing 
and waning symptoms for over 30 years.  

In a September 1996 VA opinion, the examiner opined that 
there was no causal relationship between the calcified nodule 
in the right apex, seen in December 1953, and the multiple 
nodules seen in the lung in 1995.  

Criteria

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, VA has 
no further duty to assist him with his claims and his appeals 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical diagnosis), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

If not shown during service, service connection may be 
granted for arthritis if shown disabling to a compensable 
degree during the first post service year. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure 
during service caused the malady that appears many years 
later"); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
("even though a veteran may not have had a particular 
condition diagnosed in service, or for many years afterwards, 
service connection can still be established"); Godfrey v. 
Derwinski, 2 Vet. App. 352. 356 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991).

Analysis

Right index finger

In the instant case, the veteran is claiming service 
connection for arthritis of the dip joint, right index 
finger.  The evidence shows that the veteran was diagnosed 
with arthritis of the dip joint, right index finger in July 
1996.  

However, no medical professional has related the veteran's 
arthritis of the dip joint, right index finger to active 
service.  The veteran has proffered only his assertions to 
support his claim.  In this regard, as to his arthritis of 
the dip joint, right index finger being related to service, 
nothing in the record suggests that the veteran possesses the 
medical expertise required to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

What is lacking under the Caluza test in the present case is 
medical evidence that the veteran's arthritis, dip joint, 
right index finger is related to service.  Specifically, 
there is no medical evidence to establish a causal link 
between the veteran's arthritis dip joint, right index finger 
and service.  The veteran's opinion that his disability is 
directly related to service does meet this standard.  As the 
United States Court of Appeals for Veterans Claims held in 
Espiritu v. Derwinski, questions of medical diagnosis or 
causation require the expertise of a medical professional.

Consequently, the Board finds that the claim for service 
connection for arthritis, dip joint, right index finger is 
not well grounded. 38 U.S.C.A. § 5107(a).

Bilateral hernias 

In the instant case, the service medical records are negative 
for any findings referable to a hernia.  Nonetheless, the 
veteran was diagnosed with bilateral status post inguinal 
hernia repair with the left hernia diagnosed during active 
service and the right diagnosed post-service.  However, there 
is no competent medical evidence that establishes a current 
disability or any residuals thereof.  In order for the claim 
for service connection to be well grounded, there must be 
competent evidence that the veteran currently has the claimed 
disability.  Gilpin v. West, 155 Fed. Cir. 1353 (Fed. Cir. 
1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In Chelte v. Brown, 10 Vet. App. 268 (1997), the Court held 
that in order to grant service connection for a hernia, there 
must be medical evidence showing that the veteran currently 
has a hernia or its residuals.  The Court held that a scar, 
as a residual of a hernia repair did not constitute a current 
disability unless it was shown that there were complications 
from the scar.  Chelte v. Brown, at 271-2.

As noted above the veteran was given a diagnosis of bilateral 
hernia repair, by the VA medical examiner in July 1996, the 
examiner specifically noted that there had been no recurrence 
of the hernias, and the only reported finding consisted of 
well healed scars without any reported symptomatology.  The 
veteran has reported that he has not had any problems since 
his surgical repairs.  The examination confirmed the 
veteran's current asymptomatic status inasmuch as the abdomen 
was note to be benign. 

In the absence of competent evidence of a current disability 
the claim for service connection for bilateral hernias must 
be denied as not well grounded.  

Low back disability

The veteran's service medical records are devoid of any 
findings of a low back disability.  At the time of the 
veteran's September 1979 examination for separation from 
service, normal findings were reported for the spine and 
musculoskeletal system.  Despite these facts, the veteran is 
competent to report that he experienced low back pain in 
service.  Accordingly, he has arguably met the Caluza 
requirement for competent evidence of an inservice disease or 
injury.  There is clearly competent evidence of current low 
back disability in the form of the diagnosis of degenerative 
joint disease, low back pain at the time of the January 1996 
VA examination.  Thus meeting the Caluza requirement for 
competent evidence of current disability.

The missing element in the veteran's claim is competent 
evidence of a nexus between a current low back disability and 
service.  While the veteran is competent to report that he 
has experienced low back periodically beginning in service, 
competent evidence would be necessary to link that 
symptomatology to the currently diagnosed back disability.  
As such the claim is not well grounded and must be denied.  


Respiratory Disability 

The veteran has asserted that he has a current respiratory 
disability as the result of exposure to Agent Orange in 
Vietnam.  

A veteran who had active service in the Republic of Vietnam 
during the Vietnam war period will be presumed to have been 
exposed to an herbicide agent during that service if he 
develops one of the diseases listed in 38 C.F.R. § 3.309(e).  

The diseases listed in § 3.309(e), consist of the following:

Chloracne or other acneform disease 
consistent with chloracne
Hodgkin's disease
Multiple myeloma
Non-Hodgkin's lymphoma
Acute and subacute peripheral neuropathy
Porphyria cutanea tarda
Prostate cancer
Respiratory cancers (cancer of the lung, 
bronchus, larynx, or 
trachea)
Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)

Note 1: The term "soft-tissue sarcoma" 
includes the following:

Adult fibrosarcoma
Dermatofibrosarcoma protuberans
Malignant fibrous histiocytoma
Liposarcoma
Leiomyosarcoma
Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma)
Rhabdomyosarcoma
Ectomesenchymoma
Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma)
Proliferating (systemic) 
angioendotheliomatosis
Malignant glomus tumor
Malignant hemangiopericytoma
Synovial sarcoma (malignant synovioma)
Malignant giant cell tumor of tendon 
sheath
Malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), 
glandular and epithelioid malignant 
schwannomas
Malignant mesenchymoma
Malignant granular cell tumor
Alveolar soft part sarcoma
Epithelioid sarcoma
Clear cell sarcoma of tendons and 
aponeuroses
Extraskeletal Ewing's sarcoma
Congenital and infantile fibrosarcoma
Malignant ganglioneuroma

Note 2: For purposes of this section, the 
term acute and 
subacute peripheral neuropathy means 
transient peripheral neuropathy that 
appears within weeks or months of 
exposure to a herbicide agent and 
resolves within two years of the date of 
onset.

Service connection will be granted to a veteran with 
inservice exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory  
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6) 
(1998).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997).

The veteran was diagnosed with multiple bilateral lung 
nodules consistent with histoplasmosis infection per 
pathology report on biopsy specimen on the right posterior 
upper lobe nodule in January 1996.  In that same month the 
veteran underwent video assisted thoracoscope lung biopsy on 
the right and flexible cystogram.  Subsequent records were 
reportedly negative for malignant tumors and or acute cardiac 
or pulmonary pathology.  

While respiratory cancers including lung cancer are subject 
to the presumptions of § 3.309(e), the veteran's lung nodules 
identified as histoplasmosis are not listed among the 
diseases subject to presumptive service connection under the 
provisions of § 3.309(e).  Nonetheless, service connection 
would still be available if there were competent evidence 
linking a current disability to herbicide exposure or some 
other incident of service.

The January 1996 diagnosis of histoplasmosis provides 
competent evidence of a current disability.  The veteran is 
competent to report his herbicide exposure in service.  Thus 
there is competent evidence of two of the three prongs of the 
Caluza test for a well-grounded claim--evidence of an 
inservice injury, and evidence of a current disability.  The 
presumptions applicable to diseases listed in § 3.309(e), 
essentially eliminate the need for nexus evidence.  The 
currently diagnosed histoplasmosis is not, however, listed 
among the presumptive diseases contained in § 3.309(e).  
There is no competent evidence that the veteran currently has 
a respiratory disease listed in that section.  Accordingly he 
could not use the presumption to satisfy the nexus 
requirement.

There is no competent evidence linking the veteran's current 
disability to herbicide exposure or to any other injury or 
disease in service.  The veteran is not competent to supply 
an opinion as to such a link.  Clyburn v. West 12 Vet. 
App. 296 (1999).  In the absence of competent evidence of a 
nexus, the claim is not well grounded and must be denied.  

Right Wrist Disability

As noted above, the veteran's service records are negative 
for complaints or findings referable to a right wrist 
disability.  Moreover, there are no post-service medical 
records referable to a right wrist disability.

There is no competent (medical) evidence that the veteran 
currently has a right wrist disability.  Although the veteran 
claims that he has the claimed disability, his lay opinion 
does not constitute competent evidence.  He is not qualified 
to render an opinion as to what is essentially a question of 
medical diagnosis.  Espiritu, 2 Vet. App. 492, 494-95.  In 
the absence of competent evidence of a current wrist 
disability, the claim for service connection for the 
disability is not well grounded.

Right hand and foot numbness

As noted above, the veteran's service records are negative 
for complaints or findings referable to right hand and foot 
neuropathy.  Moreover, there are no post-service medical 
records referable to the claimed disability.

In short, there is no competent (medical) evidence that the 
veteran currently has right hand and foot numbness.  Although 
the veteran asserts that he has the claimed disability, his 
lay opinion does not constitute competent evidence.  The 
veteran has asserted that he has not been afforded proper 
testing to determine whether he has a current disability 
manifested by right foot and hand numbness.  However, in the 
absence of a well-grounded claim, VA has no duty to assist 
him with the development of his claim by affording such 
testing.  Schroeder v. West, 12 Vet. App. 184 (1999).  The 
veteran is not qualified to render an opinion as to what is 
essentially a question of medical diagnosis, thus, his 
opinion does not constitute competent evidence of a current 
disability.  Espiritu, 2 Vet. App. 492, 494-95.  In the 
absence of competent evidence of current right hand or foot 
neuropathy, the claim for service connection for the 
disability is not well grounded.

Increased Rating

Upon review of the record, the Board concludes that the 
veteran's claim for an increased disability rating for 
seborrheic dermatitis is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a) (West 1991); see also Proscelle, 2 Vet. App. at 632.  
His assertion that the disability has worsened serves to 
render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board also finds that VA has 
complied with its obligation to assist him with the 
development of that claim under the same code provision.

The veteran's seborrheic dermatitis is currently evaluated as 
noncompensable, and rated by analogy to Diagnostic Code 7806, 
for eczema.  Diagnostic Code 7806 provides for a 
noncompensable evaluation where there is slight if any 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation is warranted if the 
disability is manifested by exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is warranted if there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is provided where there 
is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or if the condition is 
exceptionally repugnant.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

A review of the record shows that on the most recent VA 
examination the veteran's disability was shown to be 
essentially asymptomatic.  There was no objective evidence of 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  There is no other recent evidence 
of such symptoms.  Accordingly, the criteria for a 
compensable rating under Diagnostic Code 7806 have not been 
met.  38 C.F.R. § 7806.


ORDER

Service connection for arthritis of the first joint of the 
right index finger is denied.  

Service connection for bilateral hernias is denied.

Service connection for a low back disability, including 
arthritis of the lumbar spine is denied.  

Service connection for a respiratory disability, identified 
as histoplasmosis secondary to herbicide exposure is denied.  

Service connection for a right wrist disability is denied.

Service connection for right hand and foot numbness is 
denied.

Entitlement to a compensable rating for seborrheic dermatitis 
is denied.  


REMAND

Following certification of the veteran's appeal to the Board, 
the regulations pertaining to the evaluation of hearing loss 
were revised, effective June 10, 1999. Schedule for Rating 
Disabilities, Hearing Impairment, 64 Fed. Reg. 25202-25210 
(1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).  The 
changes are potentially liberalizing.  Because the veteran's 
claim for an increased rating was filed prior to the 
effective date of the revised criteria, he is entitled to the 
application of the version of the criteria that is more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has not applied the revised criteria in 
determining whether an increased rating is warranted, nor has 
the veteran been provided the revised criteria in a 
supplemental statement of the case.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997) (the Board should not apply the revised 
rating criteria in the first instance).

Where the veteran claims a service connected disability is 
worse than when previously rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination to fulfill its 
duty to assist.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The appeal as to this issue arises from a December 1996 
rating decision in which the RO granted service connection 
for right ear hearing loss and confirmed a non-compensable 
evaluation for left hear hearing loss.  The Court held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability" and held: 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The RO has 
not yet had the opportunity to consider the applicability of 
the concept of staged ratings as set out in Fenderson.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 20 percent during any period since service connection was 
established.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since July 1996.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded an 
appropriate audiology examination to 
determine the extent of bilateral hearing 
loss.  The examiner should review the 
claims folder before examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, should be furnished a 
supplemental statement of the case, 
reflecting consideration of the old and 
new rating criteria, and the concept of 
staged ratings and given an opportunity 
to respond.  The supplemental statement 
of the case should include pertinent old 
and new criteria for evaluating hearing 
loss.  

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran need take no action until he is 
notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

